DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 11/30/2020 has been taken into account.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bias" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-20 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noonan (US 9,586,562).
Regarding Claim 1, Noonan discloses a motion-restraining device comprising: a body (Noonan: Fig. 1-6; 20) having a substantially flat bottom surface (Noonan: Fig. 2; 22), a raised top surface, and a central depression (Noonan: Fig. 1-6; 30), wherein the raised top surface (Noonan: Annotated Fig. 4; T) is higher on one side (Noonan: Annotated Fig. 4; S1) of the central depression than on the other side (Noonan: Annotated Fig. 4; S2) of the central depression (Noonan: Fig. 4).
Regarding Claim 3, Noonan discloses the motion-restraining device of claim 1, wherein the body (Noonan: Fig. 1-6; 20) is substantially circular (Noonan: Fig. 5), substantially square, substantially triangular, substantially pentagonal or substantially hexagonal in shape.
Regarding Claim 6, Noonan discloses the motion-restraining device of claim 1, wherein the central depression (Noonan: Fig. 1-6; 30) is open or partially filled with material of the body (Noonan: Fig. 1-6; 20) or completely filled with material of the body.
Regarding Claim 7, Noonan discloses the motion-restraining device of claim 1, wherein the motion-restraining device is formed of a material selected from the group consisting of plastic, rubber, silicone, wood, metal, carbon fiber, rope, wire and combinations thereof (Noonan: Col. 7, Ln. 7-28).
Regarding Claim 15, Noonan discloses the motion-restraining device of claim 1, further comprising a slot (Noonan: Fig. 1-6; 50) within the body (Noonan: Fig. 1-6; 20).
Regarding Claim 16, Noonan discloses the motion-restraining device of claim 15, wherein the slot (Noonan: Fig. 1-6; 50) extends completely or partially through a height of the body (Noonan: Fig. 1-6; 20).
Regarding Claim 18, Noonan discloses a method of using a motion-restraining device comprising: providing the motion-restraining device of claim 1; and positioning a wheel within the central depression (Noonan: Fig. 12-13).
Regarding Claim 19, Noonan discloses the method of claim 18, wherein the step of positioning the wheel comprises rolling the wheel through a slot within a wall of the body (Noonan: Fig. 12-13).


    PNG
    media_image1.png
    343
    768
    media_image1.png
    Greyscale

I: Noonan; Annotated Fig. 4



Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett, Jr. (US D444,441).
Regarding Claim 1, Bennet discloses a motion-restraining device comprising: a body (Bennett: Annotated Fig. 1; B) having a substantially flat bottom surface (Bennett: Fig. 6), a raised top surface (Bennett: Annotated Fig. 1; S1, S2), and a central depression (Bennett: Annotated Fig. 1; D), wherein the raised top surface is higher on one side of the central depression than on the other side of the central depression (Bennett: Fig. 5-6).
Regarding Claim 2, Bennet discloses the motion-restraining device of claim 1, wherein the raised top surface is formed by two substantially planar surfaces (Bennett: Annotated Fig. 1; S1, S2) that meet between edges of the substantially flat bottom surface to form a peak (Bennett: Fig. 5-6).
Regarding, Claim 4, Bennet discloses the motion-restraining device of claim 1, wherein the body has a substantially triangular cross section (Bennett: Fig. 6), a substantially rectangular cross section or a substantially trapezoidal cross section.

    PNG
    media_image2.png
    628
    786
    media_image2.png
    Greyscale

II: Bennett; Annotated Fig. 1
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horning (US 5,210,903).
Regarding Claim 1, Horning discloses a motion-restraining device comprising: a body (Horning: Fig. 1; 1) having a substantially flat bottom surface (Horning: Fig. 2-3), a raised top surface (Horning: Fig. 1; 5), and a central depression (Horning: Annotated Fig. 1; D), wherein the raised top surface is higher on one side of the central depression than on the other side of the central depression (Horning: Fig. 3).
Regarding Claim 5, Horning discloses he motion-restraining device of claim 1, wherein the body is a cylinder (Horning: Fig. 1; 1) cut on the bias.
The MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The body is anticipated by Horning. The process by which the body is made is not a patentable distinction. Horning discloses a body having a portion angled on the bias, therefore it reads on the claim.

    PNG
    media_image3.png
    432
    490
    media_image3.png
    Greyscale

III: Horning; Annotated Fig. 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 9,586,562).
Regarding Claims 8-10, Noonan discloses the motion-restraining device of claim 1, but fails to explicitly disclose an outer diameter of the body is between 3 inches and 12 inches / an inner diameter of the body is between 1 inch and 10 inches/ and a height of the body is between 0.5 inches and 3 inches.
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to change the size of the device in Noonan to have the claimed dimensions, with the motivation of providing a device having a size ideal for the intended operation of the device (Noonan: Col. 6, Ln. 61-67; Col. 7, Ln. 1-6), and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 9,586,562) in view of Hannam (US 8,127,389).
Regarding Claim 11, Noonan discloses the motion-restraining device of claim 1, but fails to disclose one or more magnets on or within the substantially flat bottom surface. However, Hannam teaches a device comprising one or more magnets (Hannam: Fig. 2; 29) on or within the substantially flat bottom surface.
Noonan and Hannam are analogous because they are from the same field of endeavor or a similar problem solving area e.g. portable vehicle wheel supports and aiding a user with the use of a wheeled vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Noonan with the magnet from Hannam, with a reasonable expectation of success, in order to provide a means of removable securing the device to a vehicle when not in use (Hannam: Col. 1, Ln. 65-67; Col. 2, Ln. 1-2), thereby helping to prevent the device from being lost.
Regarding Claim 20, Noonan discloses the method of claim 18, but fails to disclose a step of providing comprises removing the motion-restraining device from a magnetic surface. However, Hannam teaches a step of providing comprises removing the motion-restraining device from a magnetic surface (Hannam: Col. 1, Ln. 65-67; Col. 2, Ln. 1-2). [Note: See the rejection of claim 11 for motivation.]

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 9,586,562) in view of Fenyves et al. (US 2005/0189463).
Regarding Claim 12, Noonan discloses the motion-restraining device of claim 1, but fails to disclose a handle affixed to the body. However, Fenyves teaches a handle (Fenyves: Fig. 2; 24) affixed to a body (Fenyves: Fig. 2; 20).
Noonan and Fenyves are analogous because they are from the same field of endeavor or a similar problem solving area e.g. portable vehicle wheel supports and aiding a user with the use of a wheeled vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Noonan with the handle from Fenyves, with a reasonable expectation of success, in order to provide an element on the device for a user to grip with their hand (Fenyves: [0039]), thereby enabling the device to be more easily picked up and/or moved. 
Regarding Claim 13, Noonan, as modified, teaches the motion-restraining device of claim 12, wherein the handle (Fenyves: Fig. 2; 24) is affixed to an outer wall of the body (Noonan: Fig. 1-6; 20).
Regarding Claim 14, Noonan, as modified, teaches the motion-restraining device of claim 12, wherein the handle (Fenyves: Fig. 2; 24) is biased away from the substantially flat bottom surface (Noonan: Fig. 2; 22). [Note: When modified by the handle of Fenyves, the handle will be inclined away from the bottom surface of Noonan.]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noonan (US 9,586,562) in view of Talynn (US 2014/0014445).
Regarding Claim 17, Noonan discloses the motion-restraining device of claim 1, but fails to disclose a flat bottom surface and/or the raised top surface that is textured. However, Talynn teaches a textured flat bottom surface (Talynn: [0022]).
Noonan and Talynn are analogous because they are from the same field of endeavor or a similar problem solving area e.g. portable vehicle wheel supports and aiding a user with the use of a wheeled vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfaces in Noonan with the textured surface from Talynn, with a reasonable expectation of success, in order to provide a bottom surface of the device that resists slipping when placed on the ground (Talynn: [0022]), thereby improving the support provided by the device to a wheel.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631